Citation Nr: 1111780	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals, fracture of left foot fifth toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 until June 1977, and from January 1978 until July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The July 2009 VA Form 9 (Substantive Appeal) is unclear as to whether the Veteran may have desired a Board hearing.  However, s subsequent December 2009 VA Form 646 (Statement of Accredited Representative in and Appealed Case) requests that the Board consider the appeal based on the evidence of record.  The Board finds that in view of this statement, the Veteran does not desire a Board hearing concerning the issue on appeal. 


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's left toe disability more closely approximates a moderate foot injury.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left fifth toe disability have not been met.  38 U.S.C.A. §§   1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71, Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in May 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in a letter dated in March 2009.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA satisfied the notice requirements under Dingess by letter dated in May 2007, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Left Toe Disability

Turning to the merits of the claim, the Veteran asserts that his left toe disability is more severe than what is reflected by the currently assigned noncompensable rating.  Specifically, he claims that a 30 percent rating should be assigned for his disability because he suffers from pain.  The Veteran's left toe disability has been rated under Diagnostic Codes 5299-5284.  Hyphenated diagnostic codes are used when a disability rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.  Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5284 contemplates other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  With actual loss of use of the foot, a 40 percent rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Diagnostic Code 5283 similarly assigns a 10 percent evaluation for a moderate malunion or nonunion of the tarsal or metatarsal bones; a 20 percent evaluation for a moderately severe malunion or nonunion of the tarsal or metatarsal bones; and a 30 percent evaluation for a severe malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

In May 2007, the Veteran underwent a VA bones examination.  The Veteran reported experiencing intermittent left foot pain, especially when it rained.  He explained that when he walked he could not put much pressure on his left foot and that he had to use something soft to cushion his toe.  The Veteran denied using any special shoes or inserts.  The frequency of the pain was reported as approximately three times per month based on walking.  He also reported having occasional pain at rest.  There was no specific treatment for the Veteran's symptoms.  Additionally, the Veteran stated that he banged his left fifth toe against a chair about three or four weeks prior to the examination, at which time he experienced severe pain.  While swelling was reported to have occurred after this incident, the Veteran denied other episodes of swelling.  The Veteran was noted to work as a cashier and denied having missed days from work.  However, he did report that he was unable to jog or play basketball.  

During the physical examination, the Veteran complained of pain at a level of III in the left fifth toe.  On the examination, tenderness was noted in the left fifth metatarsophalangeal joint.  The examination was negative for swelling, redness, warmth, or deformity.  The fifth metatarsophalangeal joint demonstrated flexion to 50 degrees, with mild pain.  Extension was to 0 degrees.  There were no symptoms or change in the range of motion following repetitive movements.  The Veteran was noted to walk with a limp favoring the left leg.  The associated X-ray examination of the left foot revealed a well healed fracture of the proximal phalanx of the left fifth toe and a mild hallux valgus deformity.  The diagnosis was residuals, injury left fifth toe with well healed fracture proximal phalanx.

The Veteran's VA treatment records dated throughout the pendency of the appeal have been associated with the claims file.  Generally, these records show treatment for unrelated conditions and are negative for complaints or treatment specific to his left toe disability.  Of particular note is a March 2009 treatment record showing that the Veteran was observed to walk with a steady gait, without the use of any assistive devices.

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's left toe disability.  The Veteran's left toe disability has not been determined to be at a moderate level of severity.  In this regard, the Board notes that the Veteran does not experience daily or even monthly swelling.  Rather, he experienced one episode of swelling after banging his left toe.  Otherwise, he denied any swelling.  The May 2007 physical examination was negative for evidence of swelling, edema, redness, warmth, or deformity.  While the Veteran reported having intermittent pain with walking and at rest, he generally reported that his pain occurred approximately three times per month, based on the amount of walking.  Objective evidence of pain upon flexion was noted during the May 2007 examination; however, this pain was described as mild and there were no symptoms noted following repetitive movements of the left toe.  At the time of the May 2007 examination, the Veteran presented with a limp favoring the left leg.  However, a subsequent March 2009 VA treatment record reflects that he walked with a steady gait.  Given this, the Veteran's left toe disability does not more closely approximate a moderate foot disability as completed by the next-higher 10 percent disability rating.  Thus, the Veteran does not qualify for a higher evaluation under Diagnostic Code 5284.

The Board considered whether a compensable rating is warranted under other potentially applicable diagnostic codes.  In considering the applicability of other diagnostic codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5276, contemplating acquired flat foot; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the medical evidence of record is silent for evidence of such.  Accordingly, these Diagnostic Codes may not serve as bases for an initial compensable disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5281, 5282, 5283.

In light of the medical evidence showing that the Veteran was noted to have a mild hallux valgus deformity, the Board has considered whether a compensable rating is warranted under Diagnostic Code 5280, unilateral hallux valgus.  Diagnostic Code 5280 provides a maximum, 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe, or one that has been operated, with resection of the metatarsal head.  The medical evidence does not show that the Veteran has undergone surgery to treat his hallux valgus, which has been characterized as mild.  Thus, the criteria for a compensable rating under Diagnostic Code 5280 are not met.  

The Board does not dispute that the Veteran's left foot may be painful, but the fact remains that the Veteran does not require medical treatment for the left toe disability and he is not prescribed any medication for his toe or foot.  The Board has considered 38 C.F.R. §§ 4.7, 4.40, and 4.45, but even giving consideration to pain, the evidence does not show that the left foot pain causes sufficient functional limitation to be classified as a moderate foot disability.  As such, the Board concludes that a compensable rating is not warranted on a schedular basis.

The Board acknowledges the Veteran's contentions that his left toe disability warrants a compensable evaluation and that he experiences pain.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been upheld herein or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that have been assigned for his left toe disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Here, the Board notes that during the May 2007 VA examination the Veteran essentially denied having missed any days from work due to his disability.  Indeed, for the rating upheld herein, higher ratings are available, but the Veteran's symptomatology simply did not meet the criteria for a higher rating during the period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not support the award of a compensable rating for the Veteran's left toe disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating higher than what is upheld herein, staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than zero percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to a compensable disability rating for a left toe disability has not been met.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


